Citation Nr: 1419428	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to November 1988.  The appellant seeks surviving spouse benefits. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2011, the Board remanded the appeal to obtain any records of treatment for the Veteran's pancreatic cancer and obtain a VA medical opinion.  A November 2011 opinion was obtained and in July 2012, records were requested from three facilities identified by the appellant, and she was advised that it was still her responsibility to ensure that VA receives the records.  Records from one of the facilities was received.  Having received no reply from the other two facilities, follow-up requests were made.  Still with no reply, in October 2012, a supplemental statement of the case was issued denying the appellant's claim, noting that no reply had been received from the two facilities.

The Board notes that a reply from one of the two facilities had been received by the in October 2012 prior to the issuance of the supplemental but had not been processed and considered.  The reply states that the Veteran's records would not be released without a court order.  Also in October 2012, the appellant submitted copies of her own requests to the facilities for the records.  However, no records have since been submitted.

In a January 2014 statement, the appellant's representative acknowledged the reply from the facility and copies of the appellant's requests for records, both added to the claims file since the issuance of the supplemental statement of the case.  The representative then indicated that the appellant waived review of the additional evidence by the agency of original jurisdiction and requested that the Board proceed with the adjudication of the appeal.  Thus, the Board finds that a remand for the issuance of another supplemental statement of the case to consider the additional evidence is not needed.  The Board also finds that there is no further duty to assist in obtaining records from the two remaining facilities, in compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).  The Board further finds that the appellant has been adequately notified of VA's inability to obtain those records and, in light of the appellant's unsuccessful attempts, as evidenced by the nonsubmission of those records, those records are unavailable for review and the appellant is on notice of that unavailability.


FINDINGS OF FACT

1.  The Veteran died in December 2005.  The certificate of death shows the immediate cause of death as pancreatic cancer with no other conditions leading to the cause of death.

2.  At the time of the Veteran's death, service connection was in effect for left and right knee disabilities.  

3.  The Veteran's service-connected left and right knee disabilities did not cause or contribute substantially or materially to cause his death and a service-connected disability is not shown to be a principal or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA should inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specific to claims for Dependency and Indemnity Compensation (DIC) benefits, which include service connection for the Veteran's cause of death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information needed to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant was notified in a March 2006 letter of the criteria for establishing service connection for the Veteran's cause of death, the evidence required, and her and VA's respective duties for obtaining evidence.  That letter predated the initial adjudication by the RO in May 2006.  

The Board notes that the appellant was not specifically informed of the conditions for which the Veteran was service-connected at the time of his death.  However, the appellant has asserted that the Veteran's pancreatic cancer that caused his death is related to service.  Thus, the Board finds that she is not prejudiced by the omission of that notice.  The Board also notes that the appellant was not informed of the criteria for establishing service connection for the Veteran's cause of death based on a condition not yet service-connected.  However, the appellant has asserted that the Veteran was exposed to certain chemicals during service and that exposure led to the development of pancreatic cancer.  Considering that specific assertion, the Board finds that she had actual knowledge of the evidence needed to establish service connection for the Veteran's cause of death based on a condition not yet service-connected.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the Board finds that no prejudice to the appellant will result from the adjudication of this appeal.  Rather, remanding this appeal back to the RO for further notice would be an essentially redundant exercise that would result only in additional delay with no benefit to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant was also not notified of how VA determines effective dates if service connection for the cause of the Veteran's death is awarded.  However, as the appeal is being denied, there is no prejudice in the omission of such notice.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in the development of the claim.  That duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  All available private medical records have been associated with the claims file.

VA obtained a medical opinion in November 2011 to determine the nature and etiology of the cause of the Veteran's death.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the opinion to be thorough and adequate upon which to base a decision on the claim.  The physician reviewed the Veteran's claims file and provided the information needed to decide the claim, including a thorough rationale based on a review of the available medical records and medical literature.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file and the appellant's statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for the Cause of Death

To establish service connection for the Veteran's cause of death, the evidence of record must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of the veteran's death.  It is not sufficient to show that it casually shared in producing the veteran's death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in December 2005.  The certificate of death shows the immediate cause of death was pancreatic cancer with no other conditions leading to the cause of death, and the approximate interval between onset to death was a matter of months.

At the time of the Veteran's death, service connection was in effect for left and right knee disabilities.  

The appellant claims that the Veteran was exposed to toluene and methyl ethyl ketone while working on the Airborne Video Tape Recorder and Cockpit Television Sensors (camera) on F-16 aircraft at MacDill Air Force Base and in an enclosed facility for aircraft repair.  The appellant claims that exposure caused the Veteran's pancreatic cancer.  Two statements from fellow Airmen who worked with the Veteran while serving in the Air Force indicate that the use of toluene and methyl ethyl ketone were required as part of their career field in service.  Those chemicals were used for the repair and overhaul for the Airborne Video Recorder and camera.  The Airmen indicated that they were required to handle and be exposed to those chemicals in order to perform their duties.

The Veteran's service separation form shows that his military occupation specialty was a Photo Reon/Electrical-Optical Sensor for five years and six months.  The Veteran's service medical records show that he coughed up blood in June 1980 after being exposed to chemicals in a gas chamber.  The Veteran was assessed with hemoptysis-chemical irritation.

Initially, the Board finds that the Veteran's service-connected left and right knee disabilities did not cause or contribute substantially or materially to cause his death.  The record does not show, and the appellant does not contend, that there was any link between those disabilities and the Veteran's death.

Turning to the appellant's main contention, the Board requested a VA medical opinion as to whether the Veteran's pancreatic cancer was related to his service, including treatment for chemical exposure in service and exposure to toluene and methyl ethyl ketone.  In a November 2011 opinion, after reviewing the claims file and pertinent medical literature and discussing the case at length with the gastrointestinal service, a VA physician concluded that the Veteran's pancreatic cancer was not caused by or a result of his service, including chemical exposure to toluene and methyl ethyl ketone.  The physician noted that the literature review showed no increased association between exposure to toluene or methyl ethyl ketone and the development of pancreatic cancer.  The physician observed that there was no evidence that the cancer was present during the Veteran's service.  

The Veteran's certificate of death indicates that the pancreatic cancer had its onset just months prior to his death.  While not dispositive, the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, a VA physician has opined that the pancreatic cancer was not related to the Veteran's military service.  As the opinion was based on a review of the Veteran's claims file, including the appellant's assertions, and supported by sound rationale, including a review of the medical literature, the opinion is of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, it is the only competent medical opinion of record and it is unfortunately against the claim.  Thus, the Board finds that service connection for pancreatic cancer is not warranted as it is not shown to be due to service or have manifested to a compensable degree within one year following separation from service.

The appellant states that the Veteran has had stomach problems since service.  To the extent that she is asserting that the Veteran's pancreatic cancer had its onset in service, the objective evidence fails to support that assertion.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, although the Veteran's service medical records show complaints of stomach problems, they were attributed to an ulcer.  The medical evidence shows that the Veteran's pancreatic cancer had its onset many years after separation from service.

The appellant also asserts that the Veteran was exposed to herbicides while stationed in the Republic of Vietnam, that he was diagnosed with diabetes prior to retirement from service, and that diabetes led to the development of pancreatic cancer.  

Initially, the Board observes that the available private medical records show that the Veteran had a history of diabetes and the record, including the November 2011 VA medical opinion, indicates an association between diabetes and the development of pancreatic cancer.  

While the Board acknowledges the appellant's assertion, the Veteran's service records do not show that he served in Vietnam.  They only show service in Japan and Korea.  The service department has also reported that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  Thus, service connection for diabetes on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although the Veteran's service medical records show a diagnosis of glucose intolerance in May 1988, they do not show a diagnosis of diabetes.  After service, laboratory studies conducted during a January 1988 VA examination show that urinalysis was negative for glucose.  Further, a December 1993 application for life insurance completed by the Veteran and appellant shows that they denied any sign or symptom of, or being told that they had, diabetes or sugar in the urine.  

Considering the above, the Board finds that the objective evidence of record shows that the Veteran was not diagnosed with diabetes during service or for many years thereafter.  Again, while not dispositive, the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent medical opinion linking the Veteran's diabetes to his military service.  Thus, service connection for diabetes, on a direct service incurrence basis, is also not warranted.  Therefore, the appellant's claim that the Veteran developed pancreatic cancer due to diabetes which was incurred in service is denied.

Accordingly, the Board concludes that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


